DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art fails to disclose the recited combinations of elements, including an ensemble section controller configured to set an ensemble section in the plurality of frame data, based on the detected difference, the ensemble section including a multiplicity of frame data that are determined from the plurality of frame data based on the detected difference; an image recognizer including a plurality of neural network classifiers that are learned in different ways and configured to sequentially identify classes respectively corresponding to the multiplicity of frame data by applying the multiplicity of frame data to different neural network classifiers among the plurality of neural network classifiers; and a recognition result classifier configured to sequentially identify ensemble classes respectively corresponding to the multiplicity of frame data by combining the classes of the multiplicity of frame data in the ensemble section, as in claim 1; setting an ensemble section, based on a difference between previous frame data and received frame data among the plurality of frame data, the ensemble section including a multiplicity of frame data that are determined from the plurality of frame data based on the difference; identifying a class in the received frame data by using a first neural network classifier different from a second neural network classifier applied to the previous frame data in the ensemble section, the first neural network classifier and the second neural network classifier learned in different ways; and identifying an ensemble class by combining a preceding class identified in the previous frame data in the ensemble section and the class identified in the received frame data, as in claim 14; and an image recognition device including a plurality of neural network classifiers that are learned in different ways and configured to perform an image recognition of the plurality of frame data stored in the memory, in response to a request of the processor, and wherein the image recognition device is configured to: set an ensemble section, based on differences of the plurality of frame data, the ensemble section including a multiplicity of frame data that are determined from the plurality of frame data based on the differences; identify classes of the multiplicity of frame data by applying different neural network classifiers to the multiplicity of frame data, and identify an ensemble class of a specific time by combining a class of current frame data of the specific time and classes of a plurality of previous frame data in the ensemble section, as in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646